Citation Nr: 0217734	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 
1968, followed by service with the Army and Air National 
Guard of Virginia, inclusive of one or more periods of 
active duty for training or inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in 
January 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denying the 
veteran's claim to reopen for entitlement to service 
connection for an eye disorder.  Service connection for a 
bilateral eye disorder, including peripheral lattice 
degeneration of the fundi, was most recently denied by the 
Board in a decision of May 1994.  


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for a 
bilateral eye disorder, including peripheral lattice 
degeneration of the fundi, was denied by the Board in a 
decision entered in May 1994, notice of which was 
furnished to the veteran.

2.  Received by the RO in October 2000 was the veteran's 
claim to reopen in which he alleged entitlement to service 
connection for an eye disorder.

3.  The evidence received into the record since entry of 
the Board's decision of May 1994, denying entitlement to 
service connection for a bilateral eye disorder, does not 
bear directly and substantially upon the specific matter 
under consideration, is duplicative or cumulative of 
previously submitted materials, and which by itself or in 
combination with evidence previously assembled is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for an eye disorder.


CONCLUSIONS OF LAW

1.  The Board's decision of May 1994, denying entitlement 
of the veteran to service connection for a bilateral eye 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 2002).

2.  Since entry of the Board's decision of May 1994, 
denying entitlement of the veteran to service connection 
for a bilateral eye disorder, no new and material evidence 
has been presented with which to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were 
made in response to the VCAA, as made effective November 
9, 2000, except the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R § 3.159(c), and those 
involving 38 C.F.R. § 3.159(c)(4)(iii), which were made 
effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  As the claim to reopen at 
issue in this matter was filed in October 2000, the 
changes to 38 C.F.R. §§ 3.156, 3.159, referenced above as 
applying to claims filed on or after August 29, 2001, are 
inapplicable to the instant matter.

As this claim was pending when the aforementioned changes 
to the law and regulations were made effective, the 
veteran is entitled to consideration of his claim under 
the version of the law or regulation most favorable to 
her.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Accordingly, the 
VCAA is for application in this matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim, to notify him of 
any information and evidence needed to substantiate and 
complete such claim, and to assist him in obtaining that 
evidence.  A review of the claims folder indicates that 
the veteran was advised specifically of the changes 
brought about by the VCAA in the RO's statement of the 
case that was furnished to him in March 2002.  In 
addition, the record reflects that the RO has advised the 
veteran of the evidence needed to complete and 
substantiate his claim to reopen.  He also has been 
invited to submit evidence or argument in support of his 
claim.  

Neither the veteran, nor his representative, points to any 
other potentially relevant evidence not already on file 
that might have a bearing on the outcome of this appeal.  
That notwithstanding, the Board recognizes the duty to 
inform the veteran of the evidence which VA will obtain 
and the evidence which he must obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Such was accomplished through the statement of the case of 
March 2002 and a letter to him dated in November 2000.  It 
is of note that there is no indication whatsoever that 
there is any pertinent evidence to obtain either by VA or 
the veteran.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran under the VCAA and its 
implementing regulations, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Newness and Materiality of the Evidence Presented

Initial consideration of the veteran's claim of 
entitlement to service connection for a bilateral eye 
disorder, including peripheral lattice degeneration of the 
fundi, was accorded by the Board in its decision of May 
1994, when it was determined that an acquired eye disorder 
was not present during service, and that the veteran's eye 
disorder was not etiologically related to any incident of 
military service, including eye or head trauma.  On that 
basis, it was concluded that an acquired eye disorder was 
neither incurred in nor aggravated by service.  Notice of 
the denial was provided to the veteran in written 
correspondence, dated in May 1994.  No appeal of the 
Board's May 1994 decision to the Court was thereafter 
initiated, and, as such, the decision of the Board in May 
1994 was rendered final.  38 U.S.C.A. §§ 7103, 7104.  

Based on the veteran's submission in October 2000 of his 
claim to reopen for service connection for an eye 
disorder, the question now before the Board is whether new 
and material evidence has been presented to reopen the 
previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (evidence was deemed "material" when there was 
a reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) 
in favor of the test outlined in 3.156(a); that is, 
whether the newly presented evidence is so significant 
that it must be considered to decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
The Court in Elkins held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for the reopening of claims had become a three-step 
process under the holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty 
to assist has been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that the VCAA, among other things, 
eliminated the concept of a well-grounded claim, thereby 
further changing the Elkins standard, such that the 
process has evolved to a two-step procedure consisting of 
the first and third component parts set forth in Elkins, 
supra.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or 
disease contracted during active duty, active duty for 
training, or inactive duty training, or for aggravation of 
a preexisting injury suffered or disease contracted within 
the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Evidence on file at the time of entry of the Board's most 
recent final decision in May 1994, denying the veteran's 
claim for service connection for a bilateral eye disorder, 
consisted, in pertinent part, of service medical and 
personnel records, in addition to evaluation and treatment 
reports compiled by the Army and Air National Guard of 
Virginia following the veteran's discharge from active 
duty in May 1968.  In addition, reports of VA eye 
examinations performed in October 1990, December 1992, and 
February 1993, as well as transcript of a hearing afforded 
the veteran before RO personnel in March 1991, were on 
file.  

The evidence submitted since entry of the May 1994 
decision by the Board includes the veteran's statement of 
March 2002 that he sustained an inservice eye injury as a 
result of a shell fragment wound sustained in mortar fire 
in Vietnam, from which there were disabling residuals.  
Also presented, in pertinent part, are duplicate copies of 
previously submitted service medical records; original 
medical and dental records compiled by the Army and/or Air 
National Guard; records of VA medical treatment received 
by the veteran from 1985 to 1994; and records of private 
medical treatment compiled from 1988 to 1998.  

Clearly, that evidence which is duplicative of prior 
evidence is not "new," to include those medical records 
compiled by the service department which were previously 
on file.  Additional medical records prepared by the 
National Guard were received by the RO in August 1995, and 
while a portion of those records were not on file at the 
time of the Board's entry of its May 1994 decision, such 
are merely cumulative of previously submitted materials 
and/or do not bear directly or substantially on the 
question of the service incurrence or aggravation of the 
veteran's claimed eye disorder.  Such evidence does not 
contain data or opinion from a medical professional 
indicating that the veteran currently has an eye disorder 
that is of service origin, one that pre-existed service 
and was aggravated thereby, or one that is otherwise the 
result of an inservice incident, including trauma to the 
head or eye itself.  The same may be said with respect to 
the VA medical records compiled from 1985 to 1994 and the 
reports of private, eye-related treatment received by the 
veteran from 1988 to 1998, although such reflect a history 
and diagnosis of status post injury to the left eye from 
flying debris, but without acknowledgment of the date of 
such injury or its relationship to any period of military 
service served by the veteran. 

The evidence submitted since entry of the Board's most 
recent final denial in May 1994 must be presumed as true, 
solely for purposes of determining whether new and 
material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  That 
notwithstanding, no competent evidence is presented to 
document the existence of current disability of either of 
the veteran's eyes that had its onset in service or 
underwent an increase in service, such as might constitute 
aggravation of a pre-existing disorder.  Moreover, 
competent evidence is lacking that any current eye 
disorder of the veteran is the result of inservice trauma 
to the head or eye, including the reported shell fragment 
wound from mortar fire that the veteran asserts led to an 
eye injury and disabling residuals.  Inasmuch as there is 
no showing of any medical background or expertise on the 
part of the veteran, he is not competent to render an 
opinion regarding medical questions such as causation or 
diagnosis of a disorder, and his statements on such 
matters are not material evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In all, the evidence submitted since entry of the Board's 
decision in May 1994 cannot reasonably be held to be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156; 
Hodge, supra.  On the basis of the foregoing, new and 
material evidence has not been presented with which to 
reopen the veteran's previously denied claim of 
entitlement to service connection for an eye disorder per 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  As a result, 
no grounds to extend the Board's consideration of these 
matters beyond the first step of the process enumerated 
above, see Winters, Elkins, Hodge, supra, are shown.


ORDER

New and material evidence not having been presented to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder, the appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

